
	
		II
		112th CONGRESS
		2d Session
		S. 3089
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on staple
		  fibers of viscose rayon, not carded, combed, or otherwise processed for
		  spinning, measuring 1.67 to 16.67 decitex and having a fiber length each
		  measuring 20 mm or more but not over 150 mm.
	
	
		1.Staple fibers of viscose
			 rayon, not carded, combed, or otherwise processed for spinning, measuring 1.67
			 to 16.67 decitex and having a fiber length each measuring 20 mm or more but not
			 over 150 mm
			(a)In
			 generalHeading 9902.23.33 of the Harmonized Tariff Schedule of
			 the United States (relating to staple fibers of viscose rayon, not carded,
			 combed, or otherwise processed for spinning, measuring 1.67 to 16.67 decitex
			 and having a fiber length each measuring 20 mm or more but not over 150 mm) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
